Case 4:18-cv-05393-DMR Document 62-2 Filed 07/12/19 Page 1 of 3




                EXHIBIT B
Profile                                                             http://www.imediaconnection.com/get-connected/profile?id=66299
                        Case 4:18-cv-05393-DMR Document 62-2 Filed 07/12/19 Page 2 of 3


          Stuart Dinnis



          Director of Loyalty
          Virgin America




          Get Connected




           BIO



           Stuart Dinnis is the director of loyalty for the award-winning,
           California-based airline Virgin America. In his role, Dinnis is
           responsible for leading the airline's Elevate loyalty program,
           overseeing revenue growth across the program's portfolio of air
           and non-air partners and managing the growing membership
           base of 3.5 million.

           Prior to this, Dinnis was the head of commercial for Virgin
           Australia's loyalty program, Velocity Frequent Flyer. Dinnis
           spearheaded the program's double-digit membership growth
           and a number of innovations in the loyalty industry, including
           the dual-sided membership and prepaid Visa Travel card
           portfolio that exceeds 1.5 million cardholders. The growth of
           Velocity Frequent Flyer resulted in a partial sale to a private
           equity firm in 2014, valuing the program at $1 billion.

           During his seven-year tenure at Virgin Australia, Dinnis was
           heavily involved in the repositioning of the airline from its


1 of 2                                                                                                         8/23/2018, 6:27 PM
Profile                                                            http://www.imediaconnection.com/get-connected/profile?id=66299
                    Case 4:18-cv-05393-DMR Document 62-2 Filed 07/12/19 Page 3 of 3
          original market position as a low-cost carrier into a premium,
          full-service airline. This included the planning and
          development of the airline's long-haul operations, virtual
          international network with a number of carriers, purchase of
          new aircraft, and negotiations with airports.

          Dinnis is a qualified CPA by trade and credits his analytical
          insights from 20 years in banking and finance, property, and
          mobile telecommunications. He holds a Bachelor of Commerce
          Degree and a master's degree in Accounting. Originally from
          Brisbane, Australia, Dinnis now lives in San Francisco with his
          family.




2 of 2                                                                                                        8/23/2018, 6:27 PM
